DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to Claims 1-7 and 14, in the reply filed on May 9, 2022 is acknowledged.  Claims 8-13 and 15, which were non-elected, are now withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0157551 to Endo et al. (“Endo”) in view of U.S. Patent Application Publication No. 2005/0255794 to Vangsness et al. (“Vangsness”).
With regard to Claim 1, Endo discloses a high performance polishing pad that comprises a nonwoven fabric having ultrafine fibers having a diameter in the range of 50 nm to 2000 nm.  See, e.g., Abstract, entire document.  Endo discloses that the polishing pad also comprises an elastomer.  Paragraph [0030].  Endo does not disclose that the polishing pad comprises binder fibers.  Nonetheless, such a feature is obvious to provide.  Vangsness is also related to a polishing pad that comprises a nonwoven fabric.  See, e.g., Abstract, entire document.  Vangsness teaches that the nonwoven fabric can contain binder fibers that allow for an improved level of binding between the fibers and the polymer matrix component.  Paragraph [0023].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the polishing pad disclosed by Endo with binder fibers in order to improve the level of binding between the fibers and the elastomer matrix, as shown to be known by Vangsness.  With regard to Claims 2 and 4, the combination of Endo with Vangsness does not disclose the properties related to porosity, flexural strength, and zeta potential.  Nonetheless, it is reasonable to presume that the claimed properties would be inherent to the combination of references.  Support for the presumption is found because Endo, when combined with Vangsness, teaches the claimed structure features of polyamide or polyester ultrafine fibers having a diameter within the claimed range, combined with binder fibers and an elastomer matrix.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claim 5, Endo discloses that the ultrafine fibers can comprise polyamide or polyester.  Paragraph [0026].  With regard to Claim 6, Vangsness teaches the binder fiber can comprise core/sheath composite fibers.  Paragraph [0023].  With regard to Claim 7, Vangsness teaches the binder fiber can be present in an amount of 15% by weight.  Table 1.  

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Endo Vangsness, and further in view of U.S. Patent Application Publication No. 2010/0173573 to Kim et al. (“Kim”).
With regard to Claims 3 and 14, the combination of Endo with Vangsness does not disclose brushing the surface of the polishing pad.  Kim is also related to a polishing pad comprises a nonwoven fabric having ultrafine fibers.  See, e.g., Abstract, entire document.  Kim teaches that the surface of the pad can be brushed in order to complete the process of making the polishing pad.  Paragraphs [0082] to [0083].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to brush the surface of the nonwoven fabric disclosed by the combination of Endo with Vangsness in order to render the material suitable for use as a polishing pad, as shown to be known by Kim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789